Judgment, Supreme Court, New York County (Paul G. Feinman, J.), entered October 27, 2005, dismissing this CPLR article 78 proceeding seeking to annul respondent Civil Service Com*326mission’s reversal of petitioners’ finding that the individual respondent was psychologically disqualified from being a police officer, unanimously affirmed, without costs.
The City having participated without objection in respondent Commission’s de novo evidentiary hearing, the sole question before us is whether the Commission’s determination to reinstate the individual respondent to the eligible list was rational (Matter of City of New York v New York City Civ. Serv. Commn., 30 AD3d 227, 228 [2006]). That determination had a rational basis in the testimony of the individual respondent and his psychologist, as well as documents in the record. The Commission heard and saw the witnesses, including the Police Department’s staff psychologist, and was in the best position to judge their credibility (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). Concur—Mazzarelli, J.P., Andrias, Saxe, Sweeny and Malone, JJ.